                Case 3:21-cv-04565-LB Document 1 Filed 06/14/21 Page 1 of 10




     Jeremy E. Branch, CA Bar #303240
1    The Law Offices of Jeffrey Lohman, P.C.
     28544 Old Town Front St., Suite 201
2    Temecula, CA 92590
     Telephone: (866) 329-9217 ext. 1009
3    Email: JeremyB@jlohman.com
     Attorney for Plaintiff, Vandana Ramrakha
4

5                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
6

7    VANDANA RAMRAKHA,                          ) Case No.
                                                )
8                   Plaintiff,                  )
9
                                                )
                                                ) PLAINTIFF’S COMPLAINT AND
10   v.                                         ) DEMAND FOR JURY TRIAL
                                                )
11
     EQUIFAX INFORMATION                        )
12   SERVICES, LLC                              )
                                                )
13
                     Defendants.                )
14

15                                      COMPLAINT
16
           NOW COMES Plaintiff, VANDANA RAMRAKHA (“Plaintiff”), by and
17
     through her attorneys, and for her Complaint against Defendant, QUIFAX
18

19   INFORMATION SERVICES, LLC (“EXPERIAN” or “Defendant”), hereby alleges
20   as follows:
21
                                     Nature of the Action
22

23
           1.      This is an action for actual and statutory damages for violations of the

24   Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq. and the Consumer
25
     Credit Reporting Agencies Act, Cal Civ. Code § 1785.25 et seq. (“CCRAA”)

                                               -1-

                                     PLAINTIFF’S COMPLAINT
                  Case 3:21-cv-04565-LB Document 1 Filed 06/14/21 Page 2 of 10




                                      Jurisdiction and Venue
1

2            2.      This Court has jurisdiction under the 15 U.S.C. § 1681p of the FCRA
3
     and pursuant to 28 U.S.C. §§ 1331 and 1337.
4
             3.      Supplemental jurisdiction over the CCRAA pursuant to 28 U.S.C. §
5

6
     1367.

7            4.      Venue is proper pursuant to 28 U.S.C. § 1391(b) as the conduct giving
8
     rise to this action occurred in this District because Plaintiff resides within this
9
     District and a substantial part of the events or omissions giving rise to the herein
10

11   claims occurred, or a substantial part of property that is the subject of the action is

12   situated within this District.
13
                                              Parties
14
             5.      Plaintiff is a natural person at all relevant times residing in Hercules,
15

16   California sitting in Contra Costa County.
17           6.      At all relevant times, Plaintiff was a “consumer” as that term is defined
18
     by 15 U.S.C. § 1681a(c) and Cal. Civ. Code § 1785.3(b).
19
             7.      EQUIFAX is a business entity with its headquarters located in Atlanta,
20

21   Georgia and conducting business in the State of California.
22
             8.      EQUIFAX is a “person” as that term is defined by 15 U.S.C. §
23
     1681a(b).
24

25
             9.      EQUIFAX is a “consumer reporting agency” (“CRA”) as that term is


                                                 -2-

                                        PLAINTIFF’S COMPLAINT
               Case 3:21-cv-04565-LB Document 1 Filed 06/14/21 Page 3 of 10




     described by 15 U.S.C. § 1681a(f) and a “consumer credit reporting agency” as that
1

2    term is defined by Cal. Civ. Code § 1785.3(d).
3
             10.   At all relevant times to this Complaint, Defendant acted through their
4
     agents, employees, officers, members, directors, heir, successors, assigns,
5

6
     principals, trustees, sureties, subrogees, representatives and insurers.

7            11.   At all relevant times, credit reports as alleged in this pleading are
8
     “consumer reports” as that term is defined by 15 U.S.C. §1681a(d).
9
                                      Factual Allegations
10

11           12.   EQUIFAX has been reporting derogatory and inaccurate statements

12   and information relating to Plaintiff and Plaintiff’s credit history (hereinafter
13
     referred to as “inaccurate information”).
14
             13.   The inaccurate information of which Plaintiff complains are accounts
15

16   or trade-lines that reflect Plaintiff’s history of credit for Target Credit Card Account
17   with TD BANK, with an account number ending in 8898 (hereinafter referred to as
18
     the “Account”).
19
             14.   On or about December 19, 2018, Plaintiff and TD BANK agreed to
20

21   settle the Account in full for less than the full balance to be paid by December 19,
22
     2018.
23
             15.   Plaintiff satisfied the terms of the aforementioned agreement by timely
24

25
     making the agreed payment.


                                                 -3-

                                      PLAINTIFF’S COMPLAINT
              Case 3:21-cv-04565-LB Document 1 Filed 06/14/21 Page 4 of 10




           16.    Despite the foregoing, EQUIFAX reported inaccurate information
1

2    concerning in the Account and, upon information and belief, disseminated credit
3
     reports containing said inaccuracies.
4
           17.    On or about September 1, 2020, Plaintiff sent a written letter sent to
5

6
     EQUIFAX disputing the inaccurate information being reported about the Account.

7          18.    Plaintiff’s written dispute explained that the Account had been settled
8
     and paid pursuant to the terms of his agreement with TD BANK, included a copy
9
     of the written agreement memorializing the settlement of the Account, and that the
10

11   credit report failed to accurately reflect the true nature of the Account.

12         19.    Notwithstanding Plaintiff’s efforts, as of November 6, 2020,
13
     EQUIFAX continued to publish and disseminate inaccurate information concerning
14
     the Account on Plaintiff’s credit report.
15

16         20.    Specifically, EQUIFAX reported the current account status on
17   November 6, 2020 as a charge off, which is inaccurate, misleading, and inconsistent
18
     with Plaintiff’s agreement with TD Bank.
19
           21.    Pursuant to its responsibility in 15 U.S.C. § 1681i, within five (5) days
20

21   of receiving Plaintiff’s dispute of the Account, Defendant was required to send
22
     notification to SYNCHRONY.
23
           22.    On information and belief, Defendant failed to notify SYNCHRONY
24

25
     of Plaintiff’s dispute.


                                                 -4-

                                     PLAINTIFF’S COMPLAINT
                 Case 3:21-cv-04565-LB Document 1 Filed 06/14/21 Page 5 of 10




           23.      Defendant did not notify Plaintiff that it was terminating its
1

2    reinvestigation of Plaintiff’s dispute. 15 U.S.C. § 1681i(a)(3).
3
           24.      Further, after receiving Plaintiff’s dispute concerning the inaccurate
4
     information of the Accounts, TRANSUNION was required to follow reasonable
5

6
     procedures to assure maximum possible accuracy in the preparation of the credit

7    report and credit file(s) it published and maintained concerning Plaintiff. 15 U.S.C.
8
     § 1681e(b).
9
           25.      The inaccurate or misleading information concerning the Account as
10

11   reported on the credit report negatively reflects upon Plaintiff, Plaintiff’s credit

12   repayment history, Plaintiff’s financial responsibility as a debtor, and Plaintiff’s
13
     credit worthiness.
14
           26.      Despite Plaintiff’s efforts to date, Defendants have nonetheless
15

16   deliberately, willfully, intentionally, recklessly and negligently repeatedly failed to
17   perform responsible reinvestigations of the aforementioned dispute as required by
18
     the FCRA, have failed to remove the inaccurate or misleading information, and have
19
     continued to report the derogatory and inaccurate information about Plaintiff with
20

21   respect to the Account.
22
           27.      If Defendants would have complied with their statutory duties, the
23
     inaccurate or misleading information regarding the Account would not have been
24

25
     reported.


                                               -5-

                                      PLAINTIFF’S COMPLAINT
              Case 3:21-cv-04565-LB Document 1 Filed 06/14/21 Page 6 of 10




           28.      As a result of Defendants’ conduct, Plaintiff has suffered actual
1

2    damages as the inaccurate information being reported on Plaintiff’s credit report
3
     have impeded Plaintiff’s ability to obtain credit or favorable terms in financing an
4
     interest, caused Plaintiff to incur out of pocket expenses associated with disputing
5

6
     the inaccurate information only to find the inaccurate information remains on the

7    credit report, emotional distress and mental anguish associated with having
8
     incorrect derogatory personal information being reported on the credit report, and a
9
     decreased credit score which may result in the inability to obtain credit or favorable
10

11   terms on future attempts.

12                                COUNT I –EQUIFAX
13
            Violation of the Fair Credit Reporting Act – 15 U.S.C. § 1681e(b)

14         29.      Plaintiff repeats and incorporates by reference into this cause of action
15
     the allegations set forth above at Paragraphs 1-30.
16
           30.      Pursuant to 15 U.S.C. §§ 1681n and 1681o, EQUIFAX is liable to
17

18   Plaintiff for engaging in the following conduct in violation of 15 U.S.C. § 1681e(b)

19               a. Willfully or negligently failing to employ and follow reasonable
                    procedures to assure maximum possible accuracy of Plaintiff’s credit
20
                    report, information and file.
21
           31.      This conduct was a direct and proximate cause, as well as a substantial
22

23   factor, in bringing about injuries, damages, and harm to Plaintiff that are outlined

24   herein and, as a result, EQUIFAX is liable to Plaintiff for the full amount of
25


                                                -6-

                                       PLAINTIFF’S COMPLAINT
              Case 3:21-cv-04565-LB Document 1 Filed 06/14/21 Page 7 of 10




     statutory, actual and punitive damages, along with attorney’s fees and the costs of
1

2    litigation, as well as such relief as may be permitted by law.
3
                                  COUNT II –EQUIFAX
4             Violation of the Fair Credit Reporting Act – 15 U.S.C. § 1681i

5          32.      Plaintiff repeats and incorporates by reference into this cause of action
6
     the allegations set forth above at Paragraphs 1-30.
7
           33.      Pursuant to 15 U.S.C. §§ 1681n and 1681o, EQUIFAX is liable to
8

9    Plaintiff for engaging in the following conduct in violation of 15 U.S.C. § 1681i
10
                 a. Willfully or negligently failing to conduct a proper and reasonable
11                  reinvestigation concerning the inaccurate information after receiving
                    notice of the dispute from Plaintiff, in violation of 15 U.S.C. §1681i(a)
12

13
                 b. Willfully or negligently failing to provide all relevant information
                    provided by Plaintiff regarding the dispute of the inaccurate
14                  information to the furnishing entities, in violation of 15 U.S.C.
                    §1681i(a);
15

16               c. Willfully or negligently failing to review and consider all relevant
                    information submitted by Plaintiff concerning the dispute of the
17                  inaccurate information, in violation of 15 U.S.C. §1681i(a); and
18
                 d. Willfully or negligently failing to delete the inaccurate information
19                  from Plaintiff’s credit file after reinvestigation, in violation of 15
                    U.S.C. §1681i(a);
20

21         34.      This conduct was a direct and proximate cause, as well as a substantial
22
     factor, in bringing about injuries, damages, and harm to Plaintiff that are outlined
23
     herein and, as a result, EQUIFAX is liable to Plaintiff for the full amount of
24

25


                                                -7-

                                       PLAINTIFF’S COMPLAINT
               Case 3:21-cv-04565-LB Document 1 Filed 06/14/21 Page 8 of 10




     statutory, actual and punitive damages, along with attorney’s fees and the costs of
1

2    litigation, as well as such relief as may be permitted by law.
3
                               COUNT III - EQUIFAX
4      Violation of the Consumer Credit Reporting Act CA CIV CODE § 1785.16

5

6
            35.    Plaintiff repeats and incorporates by reference into this cause of action

7    the allegations set forth above at Paragraphs 1-30.
8
            36.    After receiving Plaintiff’s dispute, EQUIFAX failed to correct the false
9
     information regarding the Accounts reporting on Plaintiff’s consumer report.
10

11          37.    Defendant EQUIFAX violated CA CIV CODE §1785.16 by failing to

12   promptly add, correct, or delete inaccurate information from the Plaintiff’s file.
13
            38.    As a result of this conduct, action and inaction of EXPERIAN, Plaintiff
14
     suffered damage, and continues to suffer, actual damages, including economic loss,
15

16   damage to reputation, emotional distress and interference with Plaintiff’s normal
17   and usual activities for which Plaintiff seeks damages in an amount to be determined
18
     by the trier of fact.
19
                                       Prayer For Relief
20

21          WHEREFORE, Plaintiff respectfully requests judgment be entered against
22
     Defendants for negligent or willful noncompliance with the Fair Credit Reporting
23
     Act and prays for the following:
24

25


                                               -8-

                                      PLAINTIFF’S COMPLAINT
          Case 3:21-cv-04565-LB Document 1 Filed 06/14/21 Page 9 of 10




     a) Actual damages to be proven at trial, or statutory damages pursuant to 15
1

2       U.S.C. § 1681n(a)(1)(A), of not less than $100 and not more than $1,000 per
3
        violation;
4
     b) Punitive damages, pursuant 15 U.S.C. § 1681n(a)(2), for Defendant’s willful
5

6
        violation;

7    c) The costs of instituting this action together with reasonable attorney’s fees
8
        incurred by Plaintiff pursuant to 15 U.S.C. § 1681n(a)(3);
9
     d) Actual damages to be proven at trial pursuant to 15 U.S.C. § 1681o(a)(1);
10

11   e) The costs of instituting this action together with reasonable attorney’s fees

12      incurred by Plaintiff pursuant to 15 U.S.C. § 1681o(a)(2); and
13
     f) Actual damages, to be proven at trial, including, but not limited to, court
14
        costs, loss of wages, attorney's fees and, when applicable, pain and suffering,
15

16      pursuant to Cal. Civ. Code § 1785.31(a)(1);
17   g) Actual damages, to be proven at trial, and punitive damages of not less than
18
        one hundred dollars ($100) nor more than five thousand dollars ($5,000) for
19
        each violation as the Court deems proper, pursuant to Cal. Civ. Code §
20

21      1785.31(a)(2); and
22
     h) Any further legal and equitable relief as the court may deem just and proper
23
        in the circumstances.
24

25


                                          -9-

                                 PLAINTIFF’S COMPLAINT
             Case 3:21-cv-04565-LB Document 1 Filed 06/14/21 Page 10 of 10




                                  JURY TRIAL DEMAND
1

2          Plaintiff demands a jury trial on all issues so triable.
3

4                                                      Respectfully submitted,

5    Dated: June 14, 2021                              By: /s/Jeremy E. Branch
6
                                                       Jeremy E. Branch
                                                       Attorneys for Plaintiff
7                                                      VANDANA RAMRAKHA
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                              - 10 -

                                     PLAINTIFF’S COMPLAINT
